          Case 3:20-cv-00244-JM Document 61 Filed 09/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHRISTOPHER EVERETT                                                                  PLAINTIFF

V.                                NO. 3:20-cv-00244-JM-ERE

BOBBY TATE, SHERIFF SHAWN
STEPHENS, SISSY WILSON,
JEFFREY TATE, AARON MOODY, et al.                                                DEFENDANTS


                                          JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed. All relief sought is

denied, and the case is closed.

       Dated this 9th day of September, 2021.



                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
